 

Case 1:19-cv-05429-GBD Document 36, Filed 06/08/20 Page 1 of 1

     
 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK iy ic

weve ennennnnnnnenncneeeseeseseeaedf Hesxyp poe
Se LER WN. ,
TRUSTEES OF THE NEW YORK CITY are SN 0 8 :
—— é
DISTRICT COUNCIL OF CARPENTERS : nie

PENSION FUND, WELFARE FUND, ANNUITY:
FUND, AND APPRENTICESHIP,
JOURNEYMAN RETRAINING, EDUCATIONAL: ORDER

AND INDUSTRY FUND; TRUSTEES OF THE — :
NEW YORK CITY DISTRICT COUNCIL OF : 19 Civ. 5429 (GBD)

CARPENTERS RELIEF AND CHARITY FUND;
THE NEW YORK CITY AND VICINITY
CARPENTERS LABOR-MANAGEMENT
CORPORATION,

Plaintiffs,
-against-

DIMAIO MILLWORK CORP.,

Defendant.

GEORGE B. DANIELS, District Judge:

The June 18, 2020 initial conference is adjourned to October 8, 2020 at 9:30 a.m.

Dated: June 8, 2020
New York, New York
SO ORDERED.

 

CrpRee B. DANIELS

ITED STATES DISTRICT JUDGE

 
